 


109 HR 1203 IH: Military Stalking Prevention Act of 2005
U.S. House of Representatives
2005-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1203 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2005 
Ms. Loretta Sanchez of California introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), to define and punish stalking by persons subject to that chapter. 
 
 
1.Short TitleThis Act may be cited as the Military Stalking Prevention Act of 2005.  
2. Stalking 
(a)In GeneralSubchapter X of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by inserting after section 917 (article 117) the following new section: 
 
917a. 117a.StalkingAny person subject to this chapter who wrongfully and knowingly engages in a course of conduct, or a course of unwanted communication, that would cause emotional distress to a reasonable person or would place a reasonable person in fear of injury to the person, property, or reputation of that person or any other person, is guilty of stalking and shall be punished as a court-martial may direct.. 
(b)Clerical AmendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 917 (article 117) the following new item: 
 
 
917a. 117a. Stalking. 
 
